

Exhibit 10.12


Zebra Technologies Corporation
2015 Short-Term Incentive Plan
Section 1
Establishment and Purpose
1.1.    Establishment.  This Plan shall be submitted to the stockholders of
Zebra Technologies Corporation, a Delaware corporation (“Zebra”) for approval at
the 2015 annual meeting of stockholders and, if approved by majority of the
votes cast affirmatively or negatively by the holders of the shares of Class A
Common Stock, par value $0.01 per share, of Zebra present in person or
represented by proxy at such meeting, shall become effective on the date of such
approval. The Plan shall apply to awards made on or after January 1, 2016.
Incentive compensation awards made pursuant to the Zebra Technologies
Corporation 2011 Short-Term Incentive Plan shall be governed by the terms of
that plan.
1.2.    Purpose.  The purpose of the Plan is provide incentive to attract,
retain, motivate and reward key employees of Zebra and its Subsidiaries to
enhance and grow the business by rewarding performance for attaining a specific
set of company-wide, departmental, individual and other Performance Targets that
satisfy the requirements of Section 162(m) of the Internal Revenue Code to the
extent so determined by the Compensation Committee of the Board of Directors of
Zebra.
Section 2    
Definitions
2.1.    “Board” means the Board of Directors of Zebra.
2.2.    “Cause” means unless otherwise provided for in an Incentive Award, as
determined by Zebra, in its sole discretion, termination of the Participant’s
employment with Zebra and its Subsidiaries because of the Participant’s: (a)
material breach of any agreement to which the Participant and Zebra or a
Subsidiary are parties, as determined by Zebra in good faith; (b) material
violation of Zebra policy, regardless of whether within or outside of his or her
authority; (c) willful or intentional misconduct, gross negligence, or
dishonest, fraudulent, or unethical behavior, or other conduct involving serious
moral turpitude, in the performance of Participant’s duties; (d) dishonesty,
theft or conviction of any crime or offense involving money or property of Zebra
or any Subsidiary; (e) breach of any fiduciary duty owing to Zebra or any
Subsidiary; (f) unauthorized disclosure or dissemination of confidential
information; or (g) conduct that is, or could reasonably be expected to be,
materially harmful to Zebra or any of its Subsidiaries , as determined by Zebra
in good faith.
2.3.    “Change in Control” means, unless the Committee provides otherwise in
the Incentive Award, the occurrence of any of the following events:


1



--------------------------------------------------------------------------------




(a)    the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 35% or more of either (i) the then outstanding shares of Common Stock (the
“Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding securities of Zebra entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); excluding, however, the
following: (A) any acquisition directly from Zebra (excluding any acquisition
resulting from the exercise of an exercise, conversion or exchange privilege
unless the security being so exercised, converted or exchanged was acquired
directly from Zebra), (B) any acquisition by Zebra, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by Zebra or any
corporation controlled by Zebra or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.5; provided, further, that for purposes of
clause (B), if any Person (other than Zebra or any employee benefit plan (or
related trust) sponsored or maintained by Zebra or any corporation controlled by
Zebra) shall become the beneficial owner of 35% or more of the Outstanding
Common Stock or 35% or more of the Outstanding Voting Securities by reason of an
acquisition by Zebra, and such Person shall, after such acquisition by Zebra,
become the beneficial owner of any additional shares of the Outstanding Common
Stock or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;
(b)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, that any individual who becomes a director of Zebra
subsequent to the date hereof whose election, or nomination for election by
Zebra’s stockholders, was approved by the vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided, further, that any individual who was initially
elected as a director of Zebra as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board or who was initially elected as a director of Zebra and
whose election was opposed by the Incumbent Board;
(c)    the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Zebra (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the entity resulting from such Corporate Transaction
(including, without limitation, an entity which as a result of such transaction
owns Zebra or all or substantially all of Zebra’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common


2



--------------------------------------------------------------------------------




Stock and the Outstanding Voting Securities, as the case may be, (ii) no Person
(other than: Zebra; any employee benefit plan (or related trust) sponsored or
maintained by Zebra or any entity controlled by Zebra; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 35% or more of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 35% or more of, respectively, the outstanding shares of common stock
of the entity resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (iii) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors (or similar body) of the entity resulting from such Corporate
Transaction; or
(d)    the consummation of a plan of complete liquidation or dissolution of
Zebra.
2.4.    “Code” means the Internal Revenue Code of 1986, as amended.
2.5.    “Committee” means the Compensation Committee of the Board.
2.6.    “Disability” means, unless otherwise provided by the Committee, the
Employee qualifying for long-term disability benefits under any long-term
disability program sponsored by Zebra or a Subsidiary in which the Employee
participates.
2.7.    “Employee” means any employee of Zebra or any Subsidiary.
2.8.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.9.    “Good Reason” means, unless otherwise provided for in an Incentive
Award, termination of the Participant’s employment with Zebra and its
Subsidiaries because of resignation by the Participant for any of the following
reasons: (a) a demotion of the Participant to a lesser position (including a
material diminution in the status of the Participant’s responsibilities,
authorities, powers or duties taken as a whole) or assignment to the Participant
of any duties materially inconsistent with the status and responsibilities of
the Participant’s position; (b) a material breach of any provision of the
Participant’s employment agreement, if any, by Zebra or its Subsidiaries and
Zebra’s failure to cure such breach within fifteen (15) business days after
receipt of written notice from the Participant to the Chief Administrative
Officer or other person responsible for Human Resources specifying in reasonable
detail the nature of the breach; or (c) a decrease in base salary at the rate in
effect on the date of grant of the Incentive Award, but only if the Participant
terminates his or her employment within ten (10) business days after the
effective date of the decrease. If the Participant fails to terminate his or her
employment within ten (10) business days after the effective date of a decrease,
a termination shall not constitute termination of employment by the Participant
for Good Reason.
2.10.    “Incentive Award” means, individually or collectively, the incentive
awards made for a fiscal year or shorter period pursuant to the Plan, which may
be in the form of a cash bonus payable to a Participant


3



--------------------------------------------------------------------------------




pursuant to the Plan. For avoidance of doubt, an Incentive Award may take the
form of an individual agreement or an incentive plan or program established by
the Committee from time to time pursuant to this Plan.
2.11.    “Participant” means an Employee selected by the Committee for
participation in the Plan, and includes former Employees who have certain
post-termination rights pursuant to an Incentive Award.
2.12.    “Performance-Based Exception” means the exception for performance-based
compensation from the tax deductibility limitations of Section 162(m) of the
Code.
2.13.    “Performance Goal” means one or more goals or measures established by
the Committee with a related Performance Target for a Performance Period;
provided that for an executive officer, the goals or measures shall be
established pursuant to Section 7.1 of the Plan.
2.14.    “Performance Target” means, with respect to a Performance Goal, the
target(s) established by the Committee for a Performance Period; provided that
for an executive officer, the target(s) shall be established pursuant to Section
7.1 of the Plan.
2.15.    “Performance Period” means the time period during which Performance
Targets must be achieved with respect to an Incentive Award.
2.16.    “Plan” means the 2015 Zebra Technologies Corporation Short-Term
Incentive Plan.
2.17.    “Retirement” has the meaning, if any, set forth in an Incentive Award.
2.18.    “Subsidiary” means any corporation, partnership, joint venture,
affiliate, or other entity in which Zebra is at least a majority-owner of all
issued and outstanding equity interests or has a controlling interest.
2.19.    “Zebra” has the meaning set forth in Section 1.1.
Section 3    
Administration
3.1.    Plan Administration and Committee Membership.  The Committee shall
administer the Plan. The Committee shall consist of not less than two members of
the Board who are both non-employee directors of Zebra within the meaning of
Rule 16b-3 of the Exchange Act, and outside directors, as defined in Treasury
Regulations §1.162-27; provided, however, that if at any time any member of the
Committee is not an outside director, the Committee may establish a subcommittee
consisting of all members who are outside directors for all purposes of any
Incentive Award to an executive officer, unless the Committee determines that
such an Award is not intended to qualify for the Performance-Based Exception.  


4



--------------------------------------------------------------------------------




3.2.    Authority of the Committee.  Except as limited by law or by the
Certificate of Incorporation or By-laws of Zebra, the Committee shall have full
power to select Employees to participate in the Plan, and to determine the terms
and conditions of Incentive Awards, including the form, amount and timing of
each Incentive Award consistent with the Plan. The Committee shall, subject to
the terms of the Plan, construe and interpret the Plan and any agreement or
instrument entered into under the Plan and the application thereof, establish,
amend or waive rules and regulations it deems necessary or desirable for the
administration of the Plan and may impose, incidental to the grant of an
Incentive Award, conditions with respect to the Incentive Award, such as
limiting competitive employment or other activities. All determinations and
decisions made by the Committee and all related orders and resolutions of the
Board shall be final, conclusive and binding on all persons, including Zebra,
its stockholders, Employees, Participants, and their estates and beneficiaries.
To the extent permitted by applicable law, the Committee may delegate some or
all of its authority hereunder to the Board or the Chief Executive Officer as
the Committee deems appropriate; provided, however, that the Committee may not
(i) delegate its power and authority to the Board or the Chief Executive Officer
with regard to the grant of an Incentive Award to an executive officer or who,
in the Committee’s judgment, is likely to be an executive officer at any time
during the period an Incentive Award to such officer would be outstanding or
(ii) delegate its power and authority to the Chief Executive Officer with regard
to the selection for participation in the Plan of an officer or other person
subject to Section 16 of the Exchange Act or decisions concerning the timing,
pricing or amount of an Incentive Award to such an officer or other person.
Section 4    
Maximum Awards
4.1.    Individual Participant Limitations.  The maximum aggregate cash payout
with respect to Incentive Awards granted in any one fiscal year that may be made
to any Participant shall be $8,000,000.
Section 5    
Eligibility and Participation
5.1.    Eligibility.  Persons eligible to participate in the Plan are Employees
(including officers) of Zebra and its Subsidiaries, as determined by the
Committee.
5.2.    Participation.  Subject to the provisions of the Plan, the Committee
shall determine and designate, from time to time, the Employees of Zebra and any
Subsidiary to whom Incentive Awards shall be granted.
Section 6    
Terms of Incentive Awards


5



--------------------------------------------------------------------------------




6.1.    Grant of Incentive Awards. Incentive Awards may be granted to one or
more Participants upon such terms and conditions and at any time and from time
to time determined by the Committee, in its sole discretion.
6.2.    Performance Measures and Performance Targets. The Committee shall
establish the Performance Goals and Performance Targets for the Company and the
Participants, as applicable, under each Incentive Award. The Committee may also
determine the extent to which each applicable Performance Goal shall be weighted
with respect a Participant and/or an Incentive Award.
6.3.    Award Levels; Eligibility for Payment. The Committee shall establish for
each Participant the amount payable with respect to each Incentive Award at
specified levels of performance, based on the Performance Targets for each
Performance Period and the weighting established for such criterion, if
applicable. All such determinations regarding the achievement of any Performance
Targets shall be made by the Committee. Except as otherwise determined by the
Committee in its discretion, in order to be eligible for payment in respect of
an Incentive Award, a Participant must be an Employee on the last day of the
Performance Period or such other date as determined by the Committee for which
such Incentive Award is earned.
6.4.    Form of Payment. Unless otherwise determined by the Committee and set
forth in the Incentive Award, all Incentive Awards shall be payable in cash in a
lump sum payment.
6.5.    Timing of Payment. Incentive Awards shall be paid promptly following the
Committee’s determination of whether and the extent to which Performance Targets
have been achieved with respect to the Performance Period, but in no event will
such Incentive Awards be paid later than December 31 of the year following the
Performance Period in which such Incentive Awards are earned; provided, however,
that in the case of a Participant whose employment terminates on or before
December 31 of a calendar year that falls within a Performance Period, if the
Committee determines that such Participant shall be entitled to payment in
respect of all or a portion of the Participant’s Incentive Award with respect to
such Performance Period, then such payment shall be made to such Participant not
later than March 15 of the calendar year following the year of termination.
Notwithstanding the foregoing provisions of this Section 6.5, the Committee
shall have the right to allow Participants to elect to defer the payment of
Incentive Awards subject to such terms and conditions as the Committee may
determine; provided, however, that each Participant’s election to defer the
payment of an Incentive Award complies with the terms of the applicable plan or
program of Zebra or its Subsidiaries.
6.6.    Termination of Employment.  The Incentive Award shall set forth the
extent to which the Participant shall have the right to receive payment for
Incentive Awards following termination of the Participant’s employment;
provided, however, that with respect to Incentive Awards to executive officers
that are intended to qualify for the Performance-Based Exception, such
exceptions shall be limited to death, Disability or a Change in Control.  Such
provisions need not be uniform and may reflect distinctions based on the reasons
for such termination, including, but not limited to, termination for Cause or
Good Reason, or


6



--------------------------------------------------------------------------------




reasons relating to the breach or threatened breach of restrictive covenants. 
Subject to Section 8.5, in the event that an Incentive Award or an employment
agreement between Zebra or a Subsidiary and the Participant does not set forth
such provisions, the following provisions shall apply:
(a)    Retirement, Death or Disability.  In the event that a Participant’s
employment with Zebra and/or its Subsidiaries is terminated during a Performance
Period, or prior to the date of the payment of the Incentive Award if so
provided in the Incentive Award, due to Retirement (except with respect to
Incentive Awards to executive officers that are intended to qualify for the
Performance-Based Exception), death or Disability, the Participant shall receive
a prorated payout of the Incentive Award. 
(b)    Other Termination.  In the event that a Participant’s employment with
Zebra and/or its Subsidiaries is terminated during a Performance Period for any
reason other than the reasons set forth in 6.6(a), or prior to the date of the
payment of the Incentive Award if so provided in the Incentive Award, the
Incentive Award shall be forfeited. 
6.7.    Tax Withholding.  Zebra shall have the power and the right to deduct or
withhold, or require a Participant to remit to Zebra, an amount sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of the Plan.
Section 7    
Performance Goals
7.1.    Performance Goals. Unless and until the Committee proposes for
stockholder vote and stockholders approve a change in the general Performance
Goals set forth in this Section 7.1, the attainment of which may determine the
degree of payout and/or vesting with respect to Incentive Awards to executive
officers that are intended to qualify for the Performance-Based Exception, the
Performance Goals and Performance Targets to be used for purposes of such grants
shall be established by the Committee in writing, shall be objectively
measurable and shall be stated in terms of the attainment of specified levels of
or percentage changes in any one or more of the following measurements: revenue;
primary or fully-diluted earnings per share; earnings before interest, taxes,
depreciation, and/or amortization; adjusted earnings before interest, taxes,
depreciation, and/or amortization; pretax income; adjusted pretax income; cash
flows from operations; total cash flows; bookings; return on equity; return on
invested capital; return on assets; net operating profits after taxes; economic
value added; total stockholder return or return on sales; or any individual
Performance Goal which is measured solely in terms of quantitative targets
related to Zebra or Zebra’s business; or any combination thereof.  In addition,
Performance Goals and Performance Targets may be based on one or more business
criteria, one or more business units or divisions of Zebra or the applicable
sector, or Zebra as a whole, and if so desired by the Committee, by comparison
with a peer group of companies.  A Performance Target need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to


7



--------------------------------------------------------------------------------




specific business criteria).  The Performance Targets for any Performance Period
may be measured on an absolute basis or in relation to a peer group or an index.
In the event that applicable tax and/or securities laws change to permit
Committee sole discretion to alter the governing Performance Goals and
Performance Targets without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval. Nothing contained herein shall be construed to preclude
the Committee from granting Incentive Awards to executive officers that are not
intended to qualify for the Performance-Based Exception.
7.2.    Timing of Establishment. For each Incentive Award intended to qualify
for the Performance-Based Exception, the Committee shall establish the
applicable Performance Goal(s) and Performance Target(s) for that Incentive
Award no later than the latest date that the Committee may establish such goals
and targets without jeopardizing the ability of the Incentive Award to qualify
for the Performance-Based Exception.
7.3.    Determination of Payout. The degree of payout and/or vesting of such
Incentive Awards intended to qualify for the Performance-Based Exception shall
be determined based upon the written certification of the Committee as to the
extent to which the Performance Targets and any other material terms and
conditions precedent to such payment and/or vesting have been satisfied.  The
Committee shall have the sole discretion to adjust the determinations of the
degree of attainment of the Performance Targets; provided, however, that the
Performance Targets applicable to Incentive Awards which are intended to qualify
for the Performance-Based Exception, and which are held by executive officers,
may not be adjusted so as to increase the payment under the Incentive Award (the
Committee shall retain the sole discretion to adjust such Performance Targets
upward, or to otherwise reduce the amount of the payment and/or vesting of the
Incentive Award relative to the Performance Targets).
Section 8    
General
8.1.    Beneficiary Designation. If permitted by Zebra, each Participant under
the Plan may, from time to time, name any beneficiary or beneficiaries (who may
be named contingently or successively) to whom any benefit under the Plan is to
be paid in case of his or her death before he or she receives any or all of such
benefit.  Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by Zebra, and will be effective only
when filed by the Participant in writing with Zebra’s Human Resources Department
during the Participant’s lifetime.  The spouse of a married Participant
domiciled in a community property jurisdiction shall join in any designation of
a beneficiary other than such spouse. If a Participant fails to designate a
beneficiary, or if all designated beneficiaries of a Participant predecease the
Participant, then the Incentive Award, if any, shall be paid to the
Participant’s estate. In the absence of any such designation, benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate.
8.2.    Deferrals; Compliance with Section 409A. A Participant may elect by
written notice delivered to the Zebra at the time and in the form required by
the Zebra or the Committee to defer payment of all or any


8



--------------------------------------------------------------------------------




portion of an Incentive Award the Participant might earn with respect to a year,
all in accordance with the Section 409A of the Code and applicable regulations
and on such terms and conditions as the Committee may establish from time to
time or as may be provided in any employment agreement between Zebra and the
Participant or in any deferred compensation plan maintained by Zebra.
8.3.    No Guarantee of Employment or Right to Participate.  Nothing in the Plan
shall interfere with or limit in any way the right of Zebra to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of Zebra or any Subsidiary. Temporary absence from
employment because of illness, vacation, approved leaves of absence, and
transfers of employment among Zebra and its Subsidiaries, shall not be
considered to terminate employment or to interrupt continuous employment.  No
Employee shall have the right to be selected to receive an Incentive Award under
the Plan, or, having been so selected, to be selected to receive a future
Incentive Award.
8.4.    Right of Setoff; Recoupment.  Zebra or any Subsidiary may, to the extent
permitted by applicable law and which would not trigger tax under Section 409A
of the Code, deduct from and set off against any amounts Zebra or Subsidiary may
owe to the Participant from time to time, including amounts payable in
connection with any Incentive Award, owed as wages, fringe benefits, or other
compensation owed to the Participant, such amounts as may be owed by the
Participant to Zebra, although the Participant shall remain liable for any part
of the Participant’s payment obligation not satisfied through such deduction and
setoff.  By accepting any Incentive Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section. Any Incentive Awards
granted under the Plan (including any amounts or benefits arising from such
Incentive Awards) shall be subject to any applicable “clawback” or other
recoupment policies that Zebra has in place from time to time.
8.5.    Change in Control. Except as provided in an Incentive Award and absent
any action taken by the Board or the Committee to continue the Plan for the
remainder of an outstanding Performance Period in which a Change in Control
occurs, in the event of a Change in Control, each Participant subject to an
outstanding Incentive Award shall receive a prorated payment of the target
payout under the Incentive Award.
8.6.    Amendment, Modification, and Termination.  The Board may amend, suspend
or terminate the Plan or the Committee’s authority to grant Incentive Awards
without the consent of stockholders or Participants; provided, however, that any
amendment to the Plan shall be submitted to Zebra’s stockholders for approval
not later than the earliest annual meeting for which the record date is after
the date of such Board action if such stockholder approval is required by any
federal or state law or regulation or the rules of any stock exchange on which
the shares of Class A Common Stock of Zebra may then be listed or quoted and the
Board may otherwise, in its sole discretion, determine to submit other
amendments to the Plan to stockholders for approval; and provided further, that,
without the consent of an affected Participant, no Board or Committee action may
materially and adversely affect the rights of such Participant under any
outstanding Incentive Award, unless such action is determined by the Board or
Committee in good faith to be necessary to comply with any applicable law,
regulation or rule (including Section 409A of the Code).  Subject to the
preceding sentence, the


9



--------------------------------------------------------------------------------




Committee may waive or modify any term of an Award to the extent that the terms
of the Award Agreement, taking the waiver or modification into account, would
have been permissible if included in the original Award Agreement, but shall
have no authority to waive or modify any other Incentive Award term after the
Incentive Award has been granted to the extent that the waived or modified term
was mandatory under the Plan.
8.7.    Unfunded Plan.  The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation.  With respect to any payments not yet
made to a Participant pursuant to an Incentive Award, nothing contained in the
Plan or any Incentive Award shall give any such Participant any rights that are
greater than those of a general creditor of Zebra; provided, however, that the
Committee may authorize the creation of trusts and deposit therein cash or other
property, or make other arrangements to meet Zebra’s obligations under the
Plan.  Such trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.
8.8.    Compliance with Code Section 162(m).  Zebra intends that Incentive
Awards granted to executive officers who constitute covered employees under
Section 162(m) of the Code shall satisfy the requirements of the
Performance-Based Exception, unless otherwise determined by the Committee when
the Incentive Award is granted.  Accordingly, the Plan and such Incentive Awards
shall be interpreted in a manner consistent with Section 162(m) of the Code and
regulations thereunder with respect to an executive officer.  If any provision
of the Plan or any Incentive Award designated as intended to satisfy the
Performance-Based Exception does not comply or is inconsistent with the
requirements of Section 162(m) of the Code or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements, and no provision shall be deemed to confer upon
the Committee or any other person sole discretion to increase the amount of
compensation otherwise payable in connection with any such Incentive Award upon
attainment of the applicable Performance Targets. Payment of any amount that
Zebra reasonably determines would not be deductible by reason of Section 162(m)
of the Code shall be deferred until the earlier of the earliest date on which
Zebra reasonably determines that the deductibility of the payment will not be so
limited, or the year following the termination of employment.
8.9.    Awards to Participants Outside the United States.  The Committee may
modify the terms of any Incentive Award made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such
Incentive Award shall conform to laws, regulations, and customs of the country
in which the Participant is then resident or primarily employed, or so that the
value and other benefits of the Incentive Award to the Participant, as affected
by foreign tax laws and other restrictions, applicable as a result of the
Participant’s residence or employment abroad shall be comparable to the value of
such an Incentive Award to a Participant who is resident or primarily employed
in the United States.  An Incentive Award may be modified under this Section in
a manner that is inconsistent with the express terms of the Plan, so long as
such modifications will not contravene any applicable law or regulation or
result in actual liability under Section 16(b) of the Exchange Act for the
Participant whose Incentive Award is modified.


10



--------------------------------------------------------------------------------




8.10.    Successors.  All obligations of Zebra under the Plan with respect to
Incentive Awards shall be binding on any successor to Zebra, whether the
existence of such successor is the result of a direct or indirect merger,
consolidation, purchase of all or substantially all of the business and/or
assets of Zebra or otherwise.
8.11.    Governing Law; Venue.  To the extent not preempted by federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with and
governed by the laws of the State of Delaware without giving effect to
principles of conflicts of laws. Any dispute, controversy or claim arising out
of or relating to the Plan or any award under the Plan shall be brought only in
a court of competent jurisdiction in the United States District Court for the
Northern District of Illinois, and no other court, agency or tribunal shall have
jurisdiction to resolve any such dispute, controversy or claim.
8.12.    Incapacity of Recipient. If the Committee is served with a court order
holding that a person entitled to a distribution under the Plan is incapable of
personally receiving and giving a valid receipt for such distribution, the
Committee shall postpone payment until such time as a claim therefore shall have
been made by a duly appointed guardian or other legal representative of such
person. The Committee is under no obligation to inquire or investigate as to the
competency of any person entitled to a distribution. Any payment to an appointed
guardian or other legal representative under this Section shall be a payment for
the account of the incapacitated person and a complete discharge of any
liability of Zebra and the Plan therefor.
8.13.    Other Plans. Nothing contained in the Plan shall prevent the Committee
or Zebra from adopting other non-stockholder approved plans, policies and
arrangements for granting incentives and other compensation to employees of the
Company and its Subsidiaries or adopting or continuing in effect other or
additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.


11

